IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-75,347-27


                      EX PARTE DONN DEVERAL MARTIN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1017612-C IN THE 372ND DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam. ALCALA , J., filed a concurring opinion.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. The Second Court of Appeals affirmed his conviction.

Martin v. State, No. 02-07-00308-CR (Tex. App.—Fort Worth Nov. 6, 2008) (not designated for

publication).

        Applicant contends, among other things, that the State’s expert presented false testimony and

relied on “junk science” at trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Weinstein, 421
                                                                                                      2
S.W.3d 656 (Tex. Crim. App. 2014); TEX . CODE CRIM . PROC. art. 11.073. The trial court entered a

timely order designating issues, but the record was forwarded to this Court before the trial court

made findings of fact and conclusions of law. As we held in Ex parte Rodriguez, 334 S.W.2d 294,

294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing.1 TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether (1)

Applicant’s claims are barred by Article 11.07, § 4 of the Code of Criminal Procedure; (2) the State

presented false testimony material to Applicant’s conviction; and (3) Applicant is entitled to relief

under Article 11.073 of the Code of Criminal Procedure. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.


       1
         It appears from the record that the trial court appointed counsel for purposes of filing a
motion for DNA testing under Chapter 64 of the Code of Criminal Procedure. See TEX . CODE
CRIM . PROC. art. 64.01.
                           3

Filed: December 20, 2017
Do not publish